Citation Nr: 0712522	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Army from 
January 1947 to July 1947, the United States Navy from 
September 1947 to February 1950, and the United States Air 
Force from October 1951 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's original claim for service connection for a 
heart condition was denied by a March 1970 RO decision.  The 
basis of the denial was that a February 1970 post-service VA 
compensation ruled out a diagnosis of heart disease.  The 
veteran did not appeal this decision, and it became final 
within a year of notification.  38 C.F.R. § 3.104.  
Subsequently, the veteran's application to reopen the claim 
was denied in January 1994, with the rating decision 
explaining that new and material evidence was necessary to 
reopen the claim.  The veteran filed his current application 
to reopen his claim for service connection for heart disease 
in March 2002.  In a July 2002 rating decision, the RO 
implicitly reopened the claim and denied it on the merits.  
The RO's actions notwithstanding, it is the Board's duty to 
determine first if new and material evidence has been 
submitted before reaching any determination on the merits as 
regards a claim to reopen.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a claim before adjudicating it on the 
merits).  

The veteran's case has been advanced on the docket due to his 
advanced age, via motion signed in March 2007.  





FINDINGS OF FACT

1.  Unappealed RO decisions in March 1970 and January 1994 
denied service connection for heart disease and the veteran's 
application to reopen that claim, respectively.  

2.  Evidence received since the January 1994 RO decision 
relates specifically to an unestablished fact necessary to 
substantiate the claim; this additional evidence raises a 
reasonable possibility of substantiating the claim.  

3.  The medical evidence of record does not show 
cardiovascular disease until many years post-service and 
there is no competent evidence or opinion that links a 
current diagnosis of heart disease, to include coronary 
artery disease, to any incident of or finding recorded during 
active service.

4.  There is no medical or X-ray evidence of record that 
shows a right knee disability, to include arthritis until 
many years post-service and there is no competent evidence or 
opinion that links a current diagnosis of a right knee 
disability to any incident of or finding recorded during 
service.

5.  The veteran had an isolated episode of in-service edema 
of the left knee; his separation examination was normal and 
there is no medical or X-ray evidence of record that shows a 
chronic left knee disability, to include arthritis until many 
years post-service, nor is there a competent opinion that 
links a current diagnosis of a left knee disability to any 
incident of or finding recorded during service.


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for 
service connection for a heart disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a heart disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for a right knee disorder, to include 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).

4.  Service connection for a left knee disorder, to include 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).
      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a May 2002 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As to the veteran's application to reopen a 
claim for service connection for heart disease, the Board 
finds that the notice requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006) were not met but, as the instant decision 
reopens the claim, such failure of notice on this aspect of 
the veteran's claim constitutes a non-prejudicial error.   
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in May 2002, before 
the RO decision that is the subject of this appeal.    

With respect to Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Board's final adjudication of the veteran's claims for 
service connection result in denials, such notice and timing 
deficiency of the Dingess requirements constitutes an error 
non-prejudicial to the veteran. Id.; Bernard, supra (where 
Board addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  As the preponderance of the evidence is 
against all three claims for service connection, any question 
as to a rating or effective date of a grant of service 
connection or a rating is rendered moot.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); Bernard, supra.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.   

VA must provide the veteran with an examination when there is 
(1) competent evidence of a current disability or persistent 
or recurring symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain disease manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has been examined and there is no dispute as to 
the existence of a current disability with respect to all of 
the issues on appeal.  There is no medical evidence of heart 
disease or a chronic knee disability during service or for 
many years thereafter, nor is there competent evidence that 
suggests a causal link between any of the disabilities at 
issue and service.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 
supra; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, certain chronic diseases, including arthritis 
and coronary artery disease, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).





Analysis

New and Material Evidence-Heart Condition

The Board notes that in order for the veteran's claim to 
reopen to prevail, the evidence must not have been of record 
at the time of the last finalized decision, and must relate 
to an unestablished fact necessary to substantiate the 
underlying claim, with a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.   The 
veteran has submitted numerous clinical reports from private 
and military providers (veteran is a U.S. Air Force retiree) 
which show a myocardial infarction in 1990, with subsequent 
coronary artery disease in 2002.  Specifically, in 2002, the 
veteran required the emplacement of a cardiac stent in one of 
his coronary arteries so that he would be stable enough to 
undergo a total surgical right knee replacement.  Based on 
this evidence, the veteran has shown that he has a current 
diagnosis of coronary artery disease, which relates to an 
unestablished fact necessary to substantiate the underlying 
claim, and the Board finds that such evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the veteran's claim for service connection for heart disease 
is reopened.   

Service Connection-Heart Disease

The veteran contends that his heart disease began during his 
many years of service with the U.S. Air Force.  He 
specifically asserts that coronary artery disease was 
misdiagnosed as a hiatal hernia during his military service.  
The Board notes that veteran has been service-connected for 
the residuals of a hiatal hernia since October 1969.  

The service medical records are negative for any findings 
that were attributed to heart disease.  In March 1964, the 
veteran was seen by the internal medicine clinic at Yokota 
Air Base, Japan, for chest pains; however, the examiner 
believed that the veteran's pain did not satisfy the criteria 
for angina pectoris.  The clinician stated that the veteran's 
ability to obtain relief with the application of pressure on 
the chest wall made the condition "entirely unlike angina."  
The examiner believed that the veteran's pain (characterized 
as chest wall myalgia) was due to stress he was having 
regarding his daughter's illness.  The veteran again 
complained of chest pain in July 1964, which was determined 
to be due to gastritis.  He had routine follow-up visits 
regarding this treatment, and in August and October 1964 
reported feeling well.  During the retirement examination in 
June 1967, the veteran reported having had chest pains in 
service which, upon objective examination, were determined to 
be gastritis with no complications or sequelae.  In the same 
retirement examination, the veteran's heart and vascular 
system were found to be within normal limits.  

With respect to a current diagnosis of heart disease, private 
clinical reports dated in February and March 2002 show a 
history of coronary artery disease with a myocardial 
infarction in 1990.  The veteran underwent a total 
replacement of the right knee in May 2002, and prior to this, 
required the emplacement of a cardiac stent in a coronary 
artery so that he would be stable for such a heavily invasive 
surgery under general anesthetic.  From the above 
information, the Board is able to conclude that the veteran 
has a current diagnosis of coronary artery disease, status-
post myocardial infarction.  

Despite the veteran's assertions to the contrary, there is no 
indication of an onset of heart disease during service or for 
many years thereafter.  The veteran's in-service complaints 
of chest pain were dismissed as gastrointestinal in origin or 
stress related, with objective examination upon separation 
reveling a normal heart and circulatory system.  There is no 
medical evidence of heart disease until approximately 23 
years after service, nor is there any competent opinion 
linking such to service.  Such negative evidence is 
significant; it weighs against the appellant's claim 
according to established judicial precedent.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  With respect to the veteran's 
allegation that his service-connected hiatal hernia should 
have been diagnosed as coronary artery disease during 
service, there is no competent medical evidence of record to 
even suggest such a possibility.  

The only evidence supportive of the veteran's claim for 
service connection comes from his own lay statements.  As the 
veteran has not been shown to possess the requisite medical 
knowledge and credentials necessary to render such an 
opinion, his opinions cannot be given significant weight, and 
service connection cannot be granted.  See Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  The statutory duty, however, 
is not applicable in this case as the preponderance of the 
evidence is against an award of service connection.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service Connection-Right Knee

The veteran contends that his duty in the United States Army 
involved parachute jumps from aircraft and as a result, he 
subsequently developed osteoarthritis which required a total 
knee replacement in May 2002.  

The veteran's service records do not indicate that he 
underwent parachute training while a member of the U.S. Army 
between 1946 and 1947.  The separation record does not 
confirm the award of the Army Parachutist Badge, but there is 
indication that he underwent airborne training.  While there 
is some discrepancy regarding whether the veteran ever 
participated in parachute jumps (his Army separation record 
lists a specialty of truck driver), the Board will 
nonetheless concede his participation in this activity.  
There is, however, no documented history of complaints, 
treatment, or diagnosis of a right knee disability during the 
first period of service.  The veteran had two additional 
periods of service, serving with the U.S. Navy and ultimately 
retiring from the U.S. Air Force.  He was found fit for duty 
for both of these periods of service and during his 
retirement examination in 1967, there were no complaints or 
objective findings indicative of a right knee disorder.  

The earliest indication of a right knee disability comes from 
a private medical report dated in February 2002, which is 
more than 34 years after service.  The veteran was diagnosed 
with osteoarthritis and avascular necrosis (AVN) of the 
medial femoral condyle in the right knee.  In May 2002, the 
veteran underwent a total surgical replacement of the right 
knee, and currently has an artificial joint in place.  From 
this, the Board is able to conclude that the veteran has a 
current disabling right knee condition, but there is no 
competent opinion that links it to any remote incident of 
service.  As noted above, with respect to negative evidence, 
the Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence).  As this is the case, and as there is 
no competent medical opinion of record suggesting a causal 
relationship between the veteran's heart disease and service, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for heart disease.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.  

Service Connection-Left Knee

The veteran alleges that his left knee disorder is due to 
trauma associated with parachute jumps with the U.S. Army 
from 1946 to 1947.  

The veteran's service medical records contain one 
consultation note regarding edema of the left knee.  There is 
no other indication of a left knee disorder during service.  
The veteran reported no problems with his left knee upon his 
service separation examination in June 1967.  The only 
indications of any left knee abnormality after service is in 
a February 2002 private medical record, which contains an 
assessment of overuse of the left knee, and from a rather 
cursory August 2004 VA clinical note, which lists the 
presence of degenerative joint disease of the "knees" with 
mention of the total replacement of the right knee.  

Thus, there is no medical evidence of a chronic left knee 
disability during service (38 C.F.R. § 3.303(b)), nor is 
there any medical or X-ray evidence of a left knee disability 
for decades thereafter.  In the absence of a competent 
opinion suggesting a causal link between a current left knee 
disability and service, the veteran's claim must be denied.  

Once again, the Board's duty to apply benefit of doubt in 
favor of the veteran is not applicable, as the preponderance 
of the evidence is against the claim of a nexus between a 
current left knee disability and service.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.     


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for heart disease, to include 
coronary artery disease, is reopened; the claim is granted to 
this extent only.  

Entitlement to service connection for heart disease, to 
include coronary heart disease, is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


